Citation Nr: 1225646	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  04-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a right arm disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case was before the Board in June 2006, at which time the Board remanded the right arm claim for additional development.  The Board also denied service connection for a stomach disorder.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court) and, in April 2008, the Court set aside the Board's June 2006 decision and remanded the claim to the Board. 

In August 2009 and June 2010, the Board remanded the claims for additional development.  The issue of entitlement to service connection for a stomach disorder is now before the Board for final appellate consideration.

The issue of entitlement to service connection for a right arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's stomach disorder is related to active duty.  


CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in August 2002, VA informed the appellant of what evidence was required to substantiate his stomach claim, and his and VA's respective duties for obtaining evidence.  

The Veteran was not provided the rating criteria or effective date provisions in connection with the claim on appeal.  However, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed conditions.  Further, in November 2007 correspondence addressing the service connection claim being remanded below, VA notified the Veteran that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Thus, the Veteran did have actual notice of the applicable rating criteria or effective date provisions.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although actual notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in SSOCs dated in February 2010 and April 2012, and the appellant therefore has not been prejudiced.  To the extent that the content of the notice did not fully comply with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), it resulted in no prejudice to the Veteran.  See Sanders, supra.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the Veteran's own correspondence.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA examination was conducted in January 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he incurred a stomach disorder during active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a stomach disorder. 

The Veteran's service treatment records reflect that the Veteran sought treatment in June 1978 for nausea and diarrhea, and additional treatment for loose bowels and diarrhea in September 1978.  The report of the Veteran's separation medical examination provides that all pertinent clinical evaluations were normal, and identifies no defects or diagnoses.  

VA outpatient treatment reports are negative for any evidence linking the Veteran's claimed disorder to his active duty.  

In May 1993, the Veteran sought treatment for pain in the right side of the abdomen.  He also complained of back pain and pressure.  The Veteran reported a similar episode once before, that resolved with an injected analgesic.  The Veteran was advised to seek hospital treatment if the pain persisted.  

Thus, the earliest post-service indications of a right arm or stomach disability are dated many years after separation.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of a January 1997 VA general medical examination does not diagnosis a disability of the stomach.  In his February 2002 claim, the veteran complained of stomach problems to include diarrhea since service.  

The report of a January 2012 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The report provides that the Veteran did not currently have, and had never had, any stomach or duodenum conditions.  The examiner provides the opinion that the Veteran's current symptoms of diarrhea and esophagitis were not caused by or a result of his previous military service.  The examiner notes that the Veteran was evaluated once during active duty, 34 years earlier, for diarrhea which was self-limiting.  There was no evidence that a claimed stomach problem or diarrhea were chronic issues throughout his military service.  It was less likely as not that any claimed stomach disability or diarrhea was caused by or a result of his previous military service.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  The Board is aware that the examiner summarized the Veteran's July and September 1978 treatment as one episode during active duty instead of two.  Nevertheless, the Board finds that the rationale behind the examiner's opinion is persuasive.  The rationale is based on current examination results and a review of the medical record.  The examiner explained his opinion with substantially correct references to the Veteran's active duty medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the January 2012 VA opinion.  In fact, the post-service evidence is negative for any competent evidence linking the Veteran's stomach disorder to his active duty or any treatment or complaints during active duty.

The Board recognizes the Veteran's contentions that he incurred a stomach disorder during active duty.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnose himself with a disability, state that any symptoms during service were of a chronic nature to which current disability may be attributed, or state that any current disability is etiologically related to his service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence in support of his claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe stomach symptoms during or after service.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of his current disability.  As such, the Board finds that the Veteran's assertions are outweighed by the January 2012 VA medical opinion.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a stomach disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a stomach disorder is denied. 


REMAND

The Board finds that the claim for service connection for a right arm disorder requires additional development.  

The Board's August 2009 remand noted that the Veteran had been diagnosed with paresthesias of the right upper extremity.  It also noted that the Veteran complained of right arm pain for over 30 years.  The remand requested a VA examination and medical opinion for this claim.  A corresponding July 2011 VA examination resulted in diagnoses of chronic right shoulder arthritis with impingement syndrome, chronic arthritis of the right elbow, and chronic arthritis of the right wrist.  The examiner stated that since he did not have the Veteran's claims file he would be resorting to speculation if he opined on whether they were related to service.  

In a November 2011 addendum, a second VA examiner stated that he had reviewed the claims file, including the BVA remand and the July 2011 VA examination report.  In a January 2012 medical opinion, the second VA examiner pointed out that the Veteran was not treated or diagnosed with a nerve impairment or carpal tunnel syndrome of the right upper extremity while on active duty.  There was no specific documentation to support the Veteran's claim.  The Veteran's carpal tunnel syndrome (nerve impairment) of the right upper extremity was likely caused by or a result of his occupational and ADL following active duty service 32 years ago (working as an industrial mechanic).  Furthermore, any other condition of the right upper extremity, including shoulder, elbow and wrist impairments, were not caused by or a result of his previous military service.  

However, the second VA examiner provided no rationale as to the opinion regarding the Veteran's shoulder, elbow and wrist impairments, which were diagnosed as arthritis in the July 2011 examination report.  While the examiner did provide a rationale with respect to the Veteran's carpal tunnel syndrome, the Board observes that an August 2009 Board decision already denied service connection for a right hand disorder, diagnosed as carpal tunnel syndrome.  

Accordingly, the Board finds that the January 2012 VA medical opinion is inadequate with respect to the Veteran's right shoulder, elbow and wrist impairments, and additional development is required.  See Barr, supra (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the VA examiner who offered the January 2012 medical opinion for an addendum opinion.  The examiner is requested to review the claims folder, including the July 2011 VA examination report and January 2012 medical opinion.  

The examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's arthritis of the right shoulder, right elbow and right wrist were caused or aggravated by active duty.  In doing so, the examiner is requested to address the Veteran's report of right arm pain for over 30 years.  The examiner is requested to provide a full rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


